Exhibit 10.36

NOVOSTE CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), is dated as of October 16, 2002, by and
between NOVOSTE CORPORATION, a Florida corporation (the “Company”), and Alfred
J. Novak (the “Optionee”), pursuant to the Company’s 2002 Chief Executive
Officer Stock Option Plan (the “Plan”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Optionee hereby agree as follows:

1.        Grant of Option.

The Company hereby grants to Optionee, effective as of the date set forth above
(the “Grant Date”), the right and option (hereinafter called the “Option”) to
purchase up to an aggregate of 300,000 shares of common stock, par value $0.01
per share (the “Common Stock”), of the Company at a price of $4.20 per share, on
the terms and conditions set forth in this Agreement and in the Plan. This
Option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). The
Option shall terminate at the close of business on the day ten (10) years from
the Grant Date, or such shorter period as is prescribed herein. Optionee shall
not have any of the rights of a shareholder with respect to the shares of Common
Stock subject to the Option until such shares shall be issued to Optionee upon
the proper exercise of the Option.

2.        Duration and Exercisability.

(a)       Subject to the terms and conditions set forth herein, this Option
shall become exercisable on October 16, 2007, except that portions of the Option
may become exercisable before October 16, 2007 under the following
circumstances:

(i)        the Option to purchase 100,000 shares of Common Stock shall become
exercisable at such time as the Closing Sale Price of the Common Stock equals or
exceeds $8.00 per share for twenty (20) out of thirty (30) consecutive Trading
Days;

(ii)       the Option to purchase an additional 100,000 shares of Common Stock
shall become exercisable at such time as the Closing Sale Price of the Common
Stock equals or exceeds $12.00 per share for twenty (20) out of thirty (30)
consecutive Trading Days; and

(iii)     the Option to purchase the remaining 100,000 shares of Common Stock
shall become exercisable at such time as the Closing Sale Price of the Common
Stock equals or exceeds $15.00 per share for twenty (20) out of thirty (30)
consecutive Trading Days.

For purposes of this Section 2(a), the “Closing Sale Price” of the Common Stock
on any applicable day shall be the price per share listed by the Nasdaq Stock
Market as the closing price of the Common Stock on such day as reported in The
Wall Street Journal. A


 



--------------------------------------------------------------------------------

“Trading Day” shall mean any day that the Nasdaq Stock Market is open for
business and shares of the Common Stock are traded thereon.

The Optionee must be employed by the Company at such times set forth above in
order for the corresponding portion of the Option to become exercisable. Once
the Option becomes exercisable as described above, the Option shall remain
exercisable until the Option expires pursuant to Section 1 or terminates
pursuant to Section 3 or Section 4.

(b)       In the event of a Change of Control (as defined herein), the portions
of the Option that have not otherwise become exercisable shall become
exercisable as set forth in Sections 2(a)(i), (ii) or (iii), if either (A) the
Closing Sale Price of the Common Stock on the Trading Day immediately preceding
the date of the Change of Control, or if such day is not a Trading Day then the
first Trading Day thereafter, or (B) the fair market value of the consideration
to be provided for each share of Common Stock in the transaction constituting
the Change of Control, equals or exceeds the share price set forth in Sections
2(a)(i), (ii) or (iii), whether or not such share price has been at the
applicable level for twenty (20) days of thirty (30) consecutive Trading Days
prior to the Change of Control. A “Change of Control” shall mean:

(i)        the sale or other disposition to a person (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), entity or group (as such term is defined in Rule 13d-5 under
the Exchange Act) of 50% or more of the Company’s assets;

(ii)       any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or group (as defined in Rule 13d-5 of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities;

(iii)     the Continuing Directors cease to constitute a majority of the
Company’s Board of Directors; or

(iv)     the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

For purposes of clauses (iii) and (iv) above, “Continuing Director” shall mean
any person who is a member of the Board of Directors of the Company, while such
person is a member of the Board of Directors, who is not an Acquiring Person (as
defined below) or an Affiliate or Associate (as defined below) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (1) was a member of the Board of Directors on the date of
this Agreement as first written above or (2) subsequently becomes a member of
the Board of Directors, if such person’s initial nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors. For purposes of this paragraph, “Acquiring
Person” shall mean any “person” (as such


2



--------------------------------------------------------------------------------

term is used in Sections 13(d) and 14(d) of the Exchange Act) who or which,
together with all Affiliates and Associates of such person, is the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act) of 15% or more of the
shares of Common Stock then outstanding, but shall not include the Company, any
subsidiary of the Company or any executive benefit plan of the Company or of any
subsidiary of the Company or any entity holding shares of common stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the Exchange Act.

(c)       During the lifetime of Optionee, the Option shall be exercisable only
by Optionee or Optionee’s agent pursuant to a Rule 10b5-1 Plan and shall not be
assignable or transferable by Optionee, other than as provided for in accordance
with the provisions of Section 4(c) of this Agreement or to a Family Member. A
“Rule 10b5-1 Plan” shall mean a trading plan adopted by a person or an entity
that is intended to comply with the requirements of Rule 10b5-1 promulgated by
the Securities and Exchange Commission under the Exchange Act or any successor
rule or regulation. A “Family Member” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household, (other than a tenant or employee), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or employee) control the management assets,
and any other entity in which these persons (or employee) own more than fifty
percent of the voting interests.

3.        Adjustment of Shares.

(a)       The exercise price and the number of shares purchasable upon exercise
of the Options may be adjusted by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of the Company (the “Board”) in accordance
with Section 4(c) of the Plan upon the occurrence of certain corporate actions
that may affect the Common Stock.

(b)       In the event that the Company is a party to a merger or consolidation,
the Option shall be subject to the agreement of merger or consolidation. Subject
to Section 2(b), such agreement, without the Optionee’s consent, may provide
for:

(i)        The continuation of the Option by the Company (if the Company is the
surviving corporation);

(ii)       The assumption of the Plan and the Option by the surviving
corporation or its parent;

(iii)     The substitution by the surviving corporation or its parent of options
with substantially the same terms for the Option as contemplated by Section 4(c)
of the Plan; or


3



--------------------------------------------------------------------------------

(iv)     The cancellation of the Option provided that the Optionee shall have
the right immediately prior to such merger or consolidation to exercise the
Option in whole or in part, whether or not the Optionee’s right to exercise the
Option has otherwise vested pursuant to Section 2 of this Agreement.

4.        Effect of Termination of Employment.

(a)       In the event that Optionee shall cease to be employed by the Company
or its subsidiaries, if any, for any reason other than termination for cause (as
defined in Section 4(b) hereof) or Optionee’s death or disability (as such term
is defined in Section 4(c) hereof), Optionee shall have the right to exercise
the Option at any time within six (6) months after such termination of
employment to the extent of the full number of shares Optionee was entitled to
purchase under the Option on the date of termination; provided, however, that
this Option shall not be exercisable after the expiration of the term of the
Option if earlier.

(b)       In the event that Optionee shall cease to be employed by the Company
or its subsidiaries, if any, upon termination for cause, the Option shall be
terminated as of the date of the act giving rise to such termination.
Termination for “cause” shall have the meaning ascribed to such term in that
certain Letter of Employment Agreement, dated October 8, 2002, between the
Optionee and the Company.

(c)       If Optionee shall die while this Option is still exercisable according
to its terms, or if Optionee’s employment with the Company is terminated because
Optionee has become disabled (within the meaning of Code Section 22(e)(3)) while
this Option is still exercisable according to its terms, and Optionee shall not
have fully exercised the Option, such Option may be exercised at any time within
twelve (12) months after Optionee’s death or date of termination of employment
by Optionee, personal representatives or administrators, or guardians of
Optionee, as applicable, or by any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution, to the
extent of the full number of shares Optionee was entitled to purchase under the
Option on the date of Optionee’s death, the date of termination of Optionee’s
employment with the Company, if earlier, or the date of termination of
Optionee’s employment with the Company for such disability, and subject in all
cases to the condition that no Option shall be exercisable after the expiration
of the term of the Option.

5.        Manner of Exercise.

(a)       The Option may be exercised only by Optionee or other proper party, as
provided herein, by delivering within the period during which the Option is
exercisable hereunder written notice to the Company at its principal office. The
notice shall state the number of shares as to which the Option is being
exercised and be accompanied by payment in full of the Option price for all
shares designated in the notice.

(b)       Optionee may pay the Option price in cash, by check (bank check,
certified check or personal check), by money order, or with the approval of the
Compensation Committee (i) by delivering to the Company for cancellation shares
of Common Stock with a


4



--------------------------------------------------------------------------------

fair market value as of the date of exercise equal to the exercise price of the
Option or the portion thereof being paid by tendering such shares; provided,
however, no Shares may be surrendered in payment of the exercise price if
acquired by the Participant from the Company within six months of the date of
the current exercise or (ii) by delivering to the Company a combination of cash
and Common Stock with an aggregate fair market value equal to the exercise price
of the Option. Any broker-assisted cashless exercise by the Optionee of the
Option shall be performed in compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and approved by the Compensation Committee. For these
purposes, the fair market value of the shares of Common Stock, as of any date,
shall be as reasonably determined by the Compensation Committee pursuant to the
Plan.

6.        Notices.

All notices or other communications which are required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument given by
personal delivery, air courier or registered or certified mail, postage prepaid,
return receipt requested, addressed to such party at the address set forth below
or such other address as may thereafter be designated in a written notice from
such party to the other party:

if to the Company, to:

Attention: Corporate Secretary
Novoste Corporation
3890 Steve Reynolds Boulevard
Norcross, Georgia 30093

if to the Optionee, to:

Alfred J. Novak
9375 S.W. 60th Avenue
Miami, Florida 33156

All such notices, advances, and communications shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of air courier, on the business day after the date
when sent and (c) in the case of mailing, on the third business day following
such mailing.

7.        Miscellaneous.

(a)       This Option is issued pursuant to the Plan and is subject to its
terms. The terms of the Plan are available for inspection during business hours
at the principal offices of the Company.

(b)       This Agreement shall not confer on Optionee any right with respect to
continuance of employment by the Company or any of its subsidiaries, nor will it
interfere in any


5



--------------------------------------------------------------------------------

way with the right of the Company to terminate such employment at any time.
Optionee shall have none of the rights of a stockholder with respect to shares
subject to this Option until such shares shall have been issued to Optionee upon
exercise of this Option.

(c)       The exercise of all or any part of this Option shall only be effective
at such time as the sale of Common Stock pursuant to such exercise will not
violate any state or federal securities or other laws. If the Committee
administering the Plan determines that such conditions have not been met at the
time the Option is otherwise properly exercised, the Company may either (i)
defer effectiveness of the exercise (with notice to Employee) until such
reasonable date as the conditions have been met, or (ii) refund or return to
Employee the consideration given to the Company for the exercise, with an
explanation that the exercise cannot then be given effect.

(d)       The Company shall at all times during the term of the Option reserve
and keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.

(e)       No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition, whether of like
or different nature.

(f)       The Optionee shall take whatever additional actions and execute
whatever additional documents the Company may in its judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Optionee pursuant to the express provisions of this
Agreement. The certificates for shares issued upon exercise of the Option may
bear legends and notices of transfer restrictions as the Committee administering
the Plan deems appropriate in the circumstances.

(g)       This Agreement shall be governed by and construed in accordance with,
the laws of the State of Florida, without regard to choice law provisions
thereof.

(h)       This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

(i)        This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and thereof, merging any and all prior
agreements.

(j)        In order to provide the Company with the opportunity to claim the
benefit of any income tax deduction which may be available to it upon the
exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Optionee. With the Company’s concurrence, Optionee may elect to satisfy his or
her federal and state income tax withholding obligations upon exercise of this
Option by (i) having the Company withhold a portion of the shares of Common
Stock otherwise to be delivered upon exercise of such Option having a fair
market value equal to the amount of federal and state income tax required to be
withheld upon such exercise, in accordance with such rules as the Company may
from time to


6



--------------------------------------------------------------------------------

time establish, or (ii) delivering to the Company shares of its Common Stock
(other than the shares issuable upon exercise of such Option or acquired from
the Company within six months prior to the current exercise of such Option) with
a fair market value equal to such taxes, in accordance with such rules.

(k)       This Agreement does not obligate the Company to register the Option or
the shares subject to the Option under applicable securities laws, to maintain
any such registration or to list such shares on any securities exchange.

*     *     *     *     *


7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement as of the date
set forth above.

No. of Shares Subject to Option: 300,000
Exercise Price per Share: $4.20
Date of Grant: October 16, 2002

 

NOVOSTE CORPORATION

 

 

By: 





 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

     Name: 

 

 

 

 

 

     Title: 

 

 

 

 


 

 

 

 

 





 

 





--------------------------------------------------------------------------------

 

 

 

                Alfred J. Novak

 

 

 


8


 